Citation Nr: 1331751	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability, claimed as degenerative disc disease, and bulging disc, lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active service from June 1968 to March 1970, and from March 1970 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  This decision determined that while new and material evidence had been submitted sufficient to reopen the claim for service connection for a back disability, the claim was thereafter again denied. 

The Board in July 2012 determined that new and material evidence had been received sufficient to reopen the previously denied claim for service connection for a back disorder.  The Board remanded the claim at that time so that additional development of the evidence could be conducted.  

In its July 2012 remand, the Board also ordered additional evidentiary development to occur regarding a claim in which the Veteran sought service connection for post traumatic stress disorder (PTSD).  A January 2013 decision issued by the Appeals Management Center (AMC) granted the service connection claim for PTSD.  That claim, therefore, is no longer before the Board for appellate adjudication.  

As the Board noted in the INTRODUCTION section of its July 2012 remand, in a June 2012 Informal Hearing Presentation, the Veteran's representative argued that there was a pending appeal for service connection for peripheral neuropathy.  The Board observed in July 2012 that there had been no RO adjudication as to the question of whether the Veteran had timely appealed a July 2007 denial of peripheral neuropathy.  The claim was therefore referred to the RO for further consideration.  This has not occurred.  

The question of whether the Veteran had timely appealed a July 2007 denial of peripheral neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is AGAIN referred to the AOJ for appropriate action.  

As set forth in more detail below, and after reviewing the post-July 2012 evidentiary record, the Board finds that a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this claim in July 2012.  To this, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand -- not fully and sufficiently accomplished following the July 2012 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The Board observed in July 2012 that "the RO failed to obtain potentially pertinent records of VA treatment in Kansas City, Missouri, that had been cited by the Veteran when he filed a prior petition to reopen his claim in February 1987."  The Board added that "[a]s such evidence could show back symptoms or pathology dating back to a time closer to the time he left service than shown in the current evidence, such could prove pertinent to a claim based on continuity of the symptoms shown in service."  Review of the record, however, shows that the post-July 2012 development of the evidence only included the association with the record (see Virtual VA) of VA outpatient treatment records dated in 2012.  

The prior remand also instructed that the AMC should attempt to obtain private and non VA government records.  The RO wrote to the Veteran in July 2012 and requested that he complete authorizations for all sources of treatment since service.  The Veteran did not reply, and no further action was taken.  The Board believes, however, that additional efforts are warranted as the Veteran has previously provided names of particular health care providers which he stated had provided back treatment since service.  In this regard, in a Statement in Support of Claim dated in March 1974, the Veteran reported having treatment for his back from Dr. Frank Jones in Riverside Missouri and Dr. Larry Miller in Wide Field, Colorado.  In a claim form also dated in March 1974, the Veteran reported that the treatment from Dr. Jones occurred between 1972 and 1974.  In his claim form dated in January 1987 the Veteran again referenced Dr. Jones, and also specified having had back treatment from Dr. Frank Campobaso in Kansas City Missouri from 1974 to 1985, and from the Osteopathic Hospital at 14th and Independence Avenue in Kansas City Missouri from 1984 to 1987.  The Veteran should be specifically requested to complete authorization forms for these health care provides, and appropriate attempts should be made to obtain such records.  

Review of these records includes those dated in July 2012 from the VA medical Center (VAMC), where the Veteran is shown to have been administered a lumbar epidural steroid injection.  

Additionally, and pursuant to the Board's July 2012 remand, in pertinent part, the following development of the evidence was ordered to take place:

3.  Thereafter if additional records pertinent to the claim for service connection for a back disability are obtained following completion of #1, the AMC should obtain an addendum opinion to address the nature and etiology of the Veteran's claimed back disability.  The claims folder and a separate copy of this remand must be made available to the examiner who conducted the May 2009 VA spine examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  If the examiner is no longer available, the file should be forwarded to the appropriate professional.  The examiner should address the following:

Does the Veteran have any current, chronic disability of his back?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service or was the result of trauma sustained in service?  The service treatment records showing apparent treatment for recurrent back complaints should be addressed in answering this question.

Each opinion should contain comprehensive rationale based on sound medical principles and facts.  If it is deemed necessary to schedule another examination to answer the above questions, one should be scheduled. 

Review of the post-July 2012 evidentiary record does not show that this ordered development took place.  Stegall.  Thus, on remand efforts should again be made to complete this previously-ordered development of the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records from the VAMC in Kansas City, Missouri which have yet to be associated with the record, to include any dated in 1987 or earlier.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records. The RO should also request that the Veteran complete authorization forms for treatment from Dr. Frank Jones in Riverside Missouri (1972-1974); Dr. Larry Miller in Wide Field, Colorado; Dr. Frank Campobaso in Kansas City Missouri (1974 to 1985); and from the Osteopathic Hospital at 14th and Independence Avenue in Kansas City Missouri (1984 to 1987).  Thereafter, the RO should make appropriate efforts to obtain such private records.  

2.  Thereafter, the RO/AMC should obtain an addendum opinion to address the nature and etiology of the Veteran's claimed back disability.  The claims folder and a separate copy of this remand must be made available to the examiner who conducted the May 2009 VA spine examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  If the examiner is no longer available, the file should be forwarded to the appropriate professional.  The examiner should address the following:

Does the Veteran have any current, chronic disability of his back?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service or was the result of trauma sustained in service?  The service treatment records showing apparent treatment for recurrent back complaints should be addressed in answering this question.

Each opinion should contain comprehensive rationale based on sound medical principles and facts.  If it is deemed necessary to schedule another examination to answer the above questions, one should be scheduled.

3.  The Veteran is hereby notified -- and should be similarly notified in any scheduling letter which is sent to him concerning the scheduling of a VA examination -- that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. Vet. App. §§ 3.158, 3.655 (2012).  A copy of any scheduling letter must be associated with the Veteran's claims folder.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

5.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) -- which includes consideration of all evidence associated with the record following the issuance of the April 2013 SSOC -- and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



